            Case 1:19-vv-01258-UNJ Document 33 Filed 08/04/21 Page 1 of 7




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                            Filed: July 20, 2021

*************************
TORREY SEELY,                              *       No. 19-1258V
                                           *
                      Petitioner,          *       Special Master Sanders
v.                                         *
                                           *       Stipulation for Award; Influenza
SECRETARY OF HEALTH                        *       (“Flu”) Vaccine; Shoulder Injury
AND HUMAN SERVICES,                        *       Related to Vaccine Administration
                                            *      (“SIRVA”)
                      Respondent.           *
*************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Lauren Kells, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION 1

        On August 22, 2019, Torrey Seely (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-10 to -34 (2012); Pet.
at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine she received on January 27,
2018, caused her to suffer a SIRVA Table injury. Pet. at 1. Petitioner further alleged that her
“symptoms began within forty-eight (48) hours of vaccination and lasted for more than six (6)
months.” Id.

        On July 20, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stip. at 2, ECF No. 28. Respondent “denies that
the flu vaccine caused [P]etitioner to suffer a left shoulder injury or any other injury or her current
condition, and denies that [Petitioner] sustained a SIRVA Table injury.” Id. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. Id. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms set forth
therein.

          The parties stipulate that Petitioner shall receive the following compensation:

1
 This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
          Case 1:19-vv-01258-UNJ Document 33 Filed 08/04/21 Page 2 of 7




                A lump sum of $45,680.00 in the form of a check payable to [P]etitioner.
                This amount represents compensation for all damages that would be
                available under 42 U.S.C. § 300aa-15(a)[.]

Id.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. 3

        IT IS SO ORDERED.

                                                          s/Herbrina D. Sanders
                                                          Herbrina D. Sanders
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:19-vv-01258-UNJ Document 33 Filed 08/04/21 Page 3 of 7
Case 1:19-vv-01258-UNJ Document 33 Filed 08/04/21 Page 4 of 7
Case 1:19-vv-01258-UNJ Document 33 Filed 08/04/21 Page 5 of 7
Case 1:19-vv-01258-UNJ Document 33 Filed 08/04/21 Page 6 of 7
Case 1:19-vv-01258-UNJ Document 33 Filed 08/04/21 Page 7 of 7
